Case 4:21-cv-00733 Document 1-13 Filed 09/22/21 Page 1of 2 PagelID#: 156

EXHIBIT M
Case 4:21-cv-00733 Document 1-13 Filed 09/22/21 Page 2 of 2 PagelID#: 157

COLLIN COLLEGE
LEVEL II - EXECUTIVE VICE PRESIDENT RESPONSE

 

 

 

 

 

Complainant: Suzanne Jones

Respondent: Collin College, H. Neil Matkin, Toni Jenkins
Date of Complaint: February 10, 2021

Executive Vice President: Sherry Schumann

HR Representative: Tonya Jacobson

Date Issued: May 18, 2021

 

After a review of the Complaint and supporting documentation provided by the Complainant,
Respondent’s response to the complaint, Collin College policy and procedures, and all
other relevant data, the Executive Vice President hereby finds that the decision of the
Hearing Officer/Resolution Review Panel is:

Affirmed

[_] Affirmed in part and reversed in part (see explanation below)

[_] Reversed (see explanation below)

Executive Vice President Comments:

Signature:
ewer 5 /O/ 2 /
/

Date

 

Executive Vice President Response Form.docx tj/01/2018
